Exhibit 32.2 Certification of Chief Financial Officer Pursuant to 18 U. S. C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 I, Jonathan A. Graf, Chief Financial Officer of American Campus Communities, Inc. (the “Company”), certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section 1350, that: (i) The Quarterly Report on Form 10-Q of the Company for the quarter ended September 30, 2007 (the “Report”) fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78m); and (ii) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: November 9, 2007 /s/ Jonathan A. Graf Jonathan A. Graf Executive Vice President, Chief Financial Officer and Treasurer
